Citation Nr: 0638558	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for service-connected history of lumbosacral strain with disk 
herniation at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 until June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which denied the above claim.

This matter was previously before the Board in July 2005, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.

During a VA general medical examination of the veteran 
conducted in August 2006, the veteran raised the issues of 
entitlement to service connection for depression and for a 
cervical spine disorder, secondary to his service-connected  
lumbosacral strain with disk herniation at L4-5 and L5-S.  As 
will be noted below, record evidence indicates that these 
presently non-service connected disorders may render the 
veteran unemployable.  These matters have not been 
adjudicated by the RO, and  they are therefore REFERRED to 
the RO.  If the veteran completes an application for service-
connected benefits, the RO should also consider the holding 
in Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).    


FINDING OF FACT

The lumbosacral strain with disk herniation at L4-5 and L5-S1 
is manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief.



CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, and not 
higher, for lumbosacral strain with disk herniation at L4-5 
and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (as in effect from September 26, 2003)).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in a letter dated in July 2006, and will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's low back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
the rating criteria for intervertebral disc syndrome.  Under 
this code provision, the maximum 60 percent disability rating 
was warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent disability rating was 
warranted when the disability is severe, with recurrent 
attacks and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September  25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by  combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 
maximum 60 percent disability rating.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

It is noted that for purposes of rating under Diagnostic Code 
5293, an  incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a  physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions 
regarding the lumbar spine which could provide a disability 
rating in excess of 40 percent prior to September 26, 2003, 
have also been considered.

Diagnostic Code 5285 provides that a 100 percent disability 
rating is warranted for residuals of fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces.  The schedule notes that special monthly compensation 
should be considered; and with lesser involvements rate for 
limited motion, nerve paralysis.  A 60 percent disability 
rating is warranted for residuals of fracture of the vertebra 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  The schedule also provides that in other 
cases, rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  It is noted that both under ankylosis and 
limited motion, ratings  should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003)  (effective prior to September 
26, 2003).

Diagnostic Code 5286 provides that a 100 percent disability 
rating is warranted for complete bony fixation of the spine 
in an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  A 60 percent 
disability rating is warranted for complete bony fixation 
(ankylosis) of the spine in a favorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Under Diagnostic Code 5289, a maximum 50 percent disability 
rating is warranted for unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code  5288 (2003) 
(effective prior to September 26, 2003).


A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc  
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified  at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)).  The Board 
notes that aside from changing Diagnostic Code 5293 to 
Diagnostic Code 5243, the criteria for rating intervertebral 
disc syndrome remained essentially unchanged after the 
September 26, 2003 amendment.  See Diagnostic Code 5293 (2002 
and 2003); Diagnostic Code 5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  68  Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a,  Diagnostic Code 5243 (2006)).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate  diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion  are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also Plate 
V).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003).  Traumatic 
arthritis established by X-ray findings is to be  evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis  of limitation of 
motion of the specific joint or joints  involved.  Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

A VA spine examination report dated in October 2001 reveals 
that the veteran reported pain, weakness, stiffness, 
fatigability, and lack or endurance.  He described that his 
back was definitely getting worse, and causing increased 
disability.  Sitting for a long time and walking would cause 
back pain, while lying down would alleviate the pain.  He 
stated that he was constantly in pain, a seven on a scale of 
zero to 10.   He reported using high support shoes, but did 
not use crutches, braces or a cane.  

Upon clinical examination, extension of the spine was limited 
to 15 degrees.  Lateral bending of the spine was limited by 
pain, and was 20 degrees to the right, and 20 degrees to the 
left.  Rotation of the spine was 20 degrees to the right and 
15 degrees to the left. There was reported pain with 
rotation, lateral bending, and extension of the spine.

The examiner found no spasm, tenderness, or significant 
postural abnormalities.  The musculature of the back was not 
significantly atrophied.  X-rays of the spine revealed very 
minimal scoliosis, although the findings were subtle.  The 
diagnosis, in pertinent part, was lumbar spine disorder with 
objective evidence of disk protrusion at L4/L5, and also at 
LS/S1, being manifested by marked restriction in range of 
motion of flexion of the thoracic and lumbar spine, and in 
lateral bending of the spine and rotation of the spine, with 
apparent significant pain.

A VA joints examination report dated in March 2003 reveals 
that the veteran reported that his back disability had 
worsened since the last VA examination as evidenced by 
increased back pain associated with numbness and tingling 
from the lower back to hips radiating down the legs to the 
feet.  He described this discomfort as always present but 
would worsen with walking more than two to three blocks, 
twisting at the waist, and flexion of the spine.  He stated 
that he was unable to participate in activities as 
previously.  He denied bowel and bladder problems.  He 
described increased pain with exercise and difficulties 
finding a comfortable lying position.  He rated his pain as 
being 8.5 and during flare-ups, at level 10.  He added that 
he had visited the emergency room in the past for pain 
medications and back injections.  

Physical examination revealed that the veteran would ambulate 
with a steady gait, though he appeared to be in discomfort.  
There was no tenderness upon palpation of the spine and no 
muscle spasms. He verbalized discomfort with palpation of the 
lower spine.  Flexion of the spine was to 45 degrees, 
extension to 10 degrees, lateral bending to 10 degrees, 
rotation to 10 degrees, and straight leg raise to 10 degrees.  
Beyond the degrees mentioned caused lower back pain.  X-rays 
of the lumbar spine revealed moderate degenerative disc 
disease at L5-S1.  There was no acute bony abnormality. The 
impression, in pertinent part, was degenerative disc disease 
of the lumbar spine. 

During a VA general medical examination in August 2006, the 
veteran reported not being able to work since 1993.  He 
reported being laid off from his work because of  his back 
and his knee.  The veteran reported having constant, daily 
pain of the low back, described as a 10 on a scale of one to 
10, even with medications.  The pain was said to be 
throbbing, aching, and at times sharp.  It was at the 
beltline, radiating on the left side to the hips, legs and 
feet.  Sometimes the legs and feet would feel numb and cold.  
The frequency of flare-ups would depend upon what he did, and 
each would last up to 30 days.  He would usually go to bed 
for the first day or so.  He had not had any physician-
prescribed bed rest for the low back.  He reported seeing an 
orthopedic physician and a neurosurgeon who initially told 
him nothing could be done for the back and then suggested 
possible surgical intervention.  His tolerability against the 
low back pain was walking 30 minutes and sitting 30 minutes.  
He reported that standing immediately was difficult.  His 
ability to play basketball and baseball were said to have 
been affected by the low back disorder.  He said it also 
affected his ability to do physical labor, bend, stoop, and 
squat.

Physical examination revealed that he could not walk on his 
heels and toes. He could not initiate tandem gait.  He was 
very dis-coordinate.  He walked with a loss of psychomotor 
retardation and walked very rigidly.  He had a mild rotor 
curvature in lumbothoracic junction.  He was using a cane.  
On palpation of spine there was tenderness down the lower 
paravertebrals, right and left L1-L5.  Range of motion of the 
lumbar spine was measured to be 30/90 degrees of active 
forward flexion.  There was pain, fatigability, lack of 
endurance, incoordination, and loss of range of motion 
reducing the range 25 degrees.  Pain began at 10 degrees, 
over the Ll-L5 paravertebrals. Passive forward flexion was 
30/90 degrees.  Active and passive extension was to 15/30 
degrees.  He reported pulling the last five degrees over the 
lower lumbar muscles, but there was no fatigability, lack of 
endurance, incoordination, loss of range of motion with 
repetitive movement.  Active and passive lateral flexion to 
the right was 20/30.  

Pain began at five degrees at the range over the left 
posterior lumbar regional junction.  There was fatigability, 
lack of endurance, incoordination, and loss of range of 
motion due to pain.  Active lateral flexion to the left was 
22/30 degrees active and passive was 28/30 degrees.  There 
was pulling over the right posterior lumbar junction from 
five degrees on but there was no lack of endurance, 
incoordination, loss of range of motion or fatigability with 
repetitive motion due to pain.  Rotation was not attempted as 
the veteran had too much spasm.  He was holding on with one 
hand to the counter and one hand to the examination table.  
He was holding a very rigid spastic position with forward 
flexion of the lumbar thoracic spine.

The clinical impression was spinal disk injury to the lower 
lumbar spine with progression of degenerative disk disease 
and radiculopathy, right and left lower sternal tract.  The 
veteran said that walking, sitting, and standing were 
minimally tolerable.  His sleep was affected.  The examiner 
commented that this condition was significantly and 
prominently disabling to the veteran's overall employability.  
X-rays of the lumbar spine indicated a segmental error and 
evidence of previous left L5 laminectomy.

After reviewing the entire medical record, the Board finds 
that a disability rating of 60 percent for the veteran's 
lumbosacral strain with disk herniation at L4-5 and L5-S1 is 
warranted.  As indicated above, prior to the regulatory 
change in September 23, 2002, the veteran's lumbar spine 
disability was rated as 40 percent disabling under Diagnostic 
Code 5293 for intervertebral disc syndrome.  In order to 
receive the next higher 60 percent disability rating, the 
evidence must show intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little  
intermittent relief.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The evidence has shown that the veteran experiences constant 
pain and decreased range of motion of the lumbosacral spine, 
with fatigability, lack of endurance, incoordination, and 
loss of range of motion at extended ranges.  The veteran 
could only minimally tolerate walking, sitting, or standing.  
There was radiculopathy to the lower extremities, and there 
were demonstrable muscle spasms.  As such, the evidence has 
shown that the veteran's low back disability warrants the 
maximum disability rating of 60 percent under Diagnostic Code 
5293 under the criteria in effect prior to September 23, 
2002.

The only other potentially applicable criteria, under which a 
schedular rating higher than 60 percent is possible includes 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine, and Diagnostic Code 5285 for residuals of 
fracture of vertebra.  These diagnostic codes, however, do 
not apply as none of the records show findings of a fractured 
vertebra or any residuals. 

In considering the rating criteria in effect as of September 
23, 2002, in order to receive the maximum 60 percent 
disability rating for intervertebral disc syndrome under the 
new rating formula for the spine, the evidence subsequent to 
September 23, 2002, must show incapacitating episodes having 
a total duration of at least six weeks during the preceding 
12 months.  38 C.F.R. §  4.71a, Diagnostic Code 5243 (2006).  
As noted above, however, the examiner in August 2006 
specifically set forth that the veteran had not had any 
physician-prescribed bed rest for the low back.  As such, 
there are no findings of incapacitating episodes, related to 
the service-connected lumbar spine, and a higher disability 
rating under the new criteria would not be appropriate.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent rating would be warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. §  
4.71a, Diagnostic Code 5243 (2006).  However, there is no 
evidence of record that the veteran has unfavorable ankylosis 
of the entire spine, thus, a disability rating higher than 60 
percent also does not apply under the general rating formula 
for spine disabilities.  Id.

The revised schedule provides for a separate evaluation for 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  As indicated above, the 
veteran has denied any bowel or bladder impairment.  
Accordingly, the veteran is not entitled to a separate 
neurological disability rating, as it applies to his lumbar 
spine disability.  Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the lumbar spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under Diagnostic Code 5003.  Evaluations for 
distinct  disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259,  261- 62 (1994).  To assign a separate 
evaluation for limitation of the motion of the spine due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 
5003 and following notes.

A rating higher than that already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59;  DeLuca, 8 
Vet. App. at 206-08.  As a result of the decision rendered 
herein, the veteran's low back disability will be rated at 
the maximum level provided under Diagnostic Code 5293 under 
the criteria in effect prior to September 23, 2002.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  

Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not applicable. 

The Board has considered the veteran's assertions that his 
low back disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability, as applied to the rating schedule.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation.  Schafrath, 1 
Vet. App. at 589.  Accordingly, the Board finds that a 60 
percent disability rating is warranted under Diagnostic Code 
5293 under the criteria in effect prior to September 23, 
2002.  The preponderance of the evidence is against the 
assignment of a disability rating higher than 60 percent 
under either the old or new criteria.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 

In the veteran's post-remand brief dated in November 2006, 
the veteran's representative asserts that this matter be 
referred for extraschedular consideration.  The Board has 
considered an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.  
There is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of 
frequent hospitalizations or marked interference with 
employment.  

Although the VA examiner in August 2006 suggested that the 
veteran's low back disability was significantly and 
prominently disabling to the veteran's overall employability, 
the veteran also reported during the examination that his 
ability to work had also been impaired by a knee disorder and 
by stress and depression.  As such, the impairment of tasks 
required in the veteran's employment as affected by his low 
back disability is contemplated in the Rating Schedule, and 
is the basis for the disability rating currently assigned.  
The Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App.  88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 60 percent for service-
connected history of lumbosacral strain with disk herniation 
at L4-5 and L5-S1 is granted subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


